DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-2, 4-14 in the reply filed on July 8, 2022 is acknowledged. 
Claims 3 and 15-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, lines 4-5, recite the conditional preposition “if”, which renders the scope of the claims indefinite as it is unclear if the steps in lines 4-5 are required to meet the claims. The use of “if” includes both positive and negative scenarios, and in negative scenarios, the steps in lines 4-5 are not required. Thus, the BRI of claim 12 is testing the impedance of the users comprises determining the resistance of the user to determine the signal applied to the user. The Examiner recommends replacing “if” with ---when--.
Claims 13-14 are rejected because they depend from an indefinite claim.

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/005840 to Pal et al. (hereinafter referred to as “Pal”) in view of the article entitled “Yoga and meditation work better if you have a brain zap too” by Helen Thomson (hereafter referred to as the “Thomson article”).
Referring to claim 1, Pal discloses a method of operating a system for assisting a user with meditation (e.g., Abstract: methods of enhancing/assisting a calm or relaxed mental state using transdermal electrical stimulation), the method comprising: providing a system comprising a distributor (e.g., Fig. 9, electrodes 901) and a signal generator (e.g., Fig. 9, TES controller 904); applying, to the user, the distributor at or near a brain portion of the user (e.g., Fig. 4D, electrodes 406, 405 are placed on the head of the user near the brain and paragraph [0102]: TES applicator system for modifying a cognitive state includes a pair of electrodes applying energy to underlying neural tissue (cranial nerves, brain, etc.)); operating the signal generator to provide an impedance signal for testing an impedance of the user, the signal generator providing the impedance signal to the brain portion of the user to test the impedance of the user (e.g., Fig. 8 and paragraph [0178]: the impedance of the electrodes 805 is checked/tested by the TES system); and operating the signal generator to provide a further signal to the distributor for assisting meditation (e.g., Fig. 8, 808 and paragraph [0178]: electrical stimulation is delivered with specified stimulation protocol). Pal differs from the claimed invention in that it does not expressly disclose that the distributor providing the further signal to the brain portion of the user while the user is engaging in one or more meditation practices. However, the Thomson article teaches in a related art that yoga and meditation work better when the meditator’s brain receives electrical stimulation (e.g., title and page 2, lines 8-9 of the Thomson article: brain stimulation technique called transcranial direct current stimulation (tDCS) and page 2, lines 27-36 of the Thomson article: during one yoga/meditation session the participants received tDCS where yoga is an “other form of focus or stress relief” as evidenced by Hogle, cited of interest). Accordingly, before the effective filing date of the claimed invention (08/17/2018 as the provisional does not disclose impedance or resistance), one of ordinary skill in the art would have recognized that brain stimulation while one is meditating would assist with the meditation in view of the teachings of the Thomson article. Consequently, one of ordinary skill in the art would have modified the method of Pal to include applying a further signal while the user meditates in order to enhance the meditation of the user as Pal discloses (e.g., paragraph [0011] of Pal) in view of the teachings of the Thomson article that such practice was known to those skilled in the art, and because the combination would have yielded predictable results.
With respect to claim 2, Pal in view of the Thomson article teaches the method of claim 1, where the impedance signal or the further signal is a direct current from about 5 volts to about 20 volts (e.g., paragraphs [0021], [0067] and [0122] of Pal: high peak currents can be achieved greater than 10 V, greater than 15 Volts, Fig. 5A illustrates a waveform with direct current parameters, electrical stimulation waveform includes direct current waveform components).
As to claim 4, Pal in view of the Thomson article teaches the method of claim 2, where the impedance signal or further signal has a current level from about 0.5 milliamps to about 5 milliamps (e.g., paragraph [0126] of Pal: Fig. 5G shows a square wave with a direct current shift of 1mA – the majority of the waveform is from 0.5 to 5 mA).
With respect to claim 5, Pal in view of the Thomson article teaches the method of claim 2, where the impedance signal or further signal has a current level from about 1 milliamp to about 2 milliamps (e.g., paragraph [0126] of Pal: Fig. 5G shows a square wave with a direct current shift of 1mA – the waveform has a current level 1 milliamp to 2 mA). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Pal with signal having a current level between 1.0 mA to 2.0 mA, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).
As to claim 6, Pal in view of the Thomson article teaches the method of claim 1, where the distributor includes an anode and a cathode, the anode providing the impedance signal or further signal to the user and the cathode receiving from the user and transferring back to the signal generator the impedance signal or further signal to complete a circuit (e.g., paragraphs [0016] and [0102] of Pal: TES current is applied between the cathode and the anode and the current is passed through the body between the anode and the cathode by applying energy to the underlying tissue in a particular pathway).
With respect to claim 7, Pal in view of the Thomson article teaches the method of claim 6, where the anode is placed at or near a right temple of the user and the cathode is placed approximately above a left eye of the user (e.g., Fig. 4D and paragraph [0113] of Pal). The Examiner interprets that the cathode is placed approximately above a left eye to include above the left eye where the center of the electrode is at the midline of the forehead as shown in Fig. 4D of Pal.
As to claim 8, Pal in view of the Thomson article teaches the method of claim 1, where the brain portion corresponds to an area of the user associated with one or more of: a frontal cortex of a brain of the user (e.g., Fig. 4D and paragraph [0113] of Pal), a supplementary motor area of the brain, a posterior cingulate cortex of the brain, an auricular nerve, a cranial nerve (e.g. paragraph [0117] of Pal), a left insula, a right insula (e.g. paragraph [0137] of Pal), an olfactory nerve, an optic nerve, a trigeminal nerve (e.g. paragraph [0218] of Pal), a facial nerve (e.g. paragraph [0122] of Pal), a glossopharyngeal nerve, a vagus nerve (e.g. paragraph [0117] of Pal), a hypoglossal nerve, or an auriculotemporal nerve. Examiner’s note, only one portion of the brain needs to be taught to meet the claim.
With respect to claim 9, Pal in view of the Thomson article teaches the method of claim 1, where the distributor includes an area of contact at which the distributor is applied to the user (e.g., paragraph [0166] and Fig. 7C, adhesive portion 705 of the adherent electrode) the distributor including a signal distributor at the area of contact (e.g., paragraph [0166] and Fig. 7C, electrode contact portion 706).
As to claim 10, Pal in view of the Thomson article teaches the method of claim 9, where the signal distributor is formed from hydrogel (e.g., paragraph [0168]: the composition of transdermal electrodes may include a hydrogel that contacts the skin).
With respect to claim 11, Pal in view of the Thomson article teaches the method of claim 1, further including operating the signal generator to change the further signal from a first signal to a second signal (e.g., paragraphs [0020] and [0198] of Pal: impedance and/or capacitance data is done repeatedly to improve the function of the unit by changing stimulation parameters and [0050]: TES modulation).
As to claim 12, Pal in view of the Thomson article teaches the method of claim 1, wherein testing the impedance of the user comprises determining whether a resistance of the user exceeds a threshold (e.g., paragraphs [0050] and [0056]-[0057]: TES modulation includes a cognitive state-modifying stimulation, a sub-threshold level for inducing the cognitive effect and a suprathreshold level for inducing the cognitive effect); and either applying the further signal to the user if the resistance is below the threshold, or not applying the further signal to the user if the resistance is above the threshold (the use of the conditional “if” does not require these steps).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pal in view of the Thomson article as applied to claim 12 above, and further in view of US Patent Application Publication No. 2006/0173510 to Besio et al. (hereinafter referred to as “Besio”) and US Patent No. 10,285,646 to Grant et al. (EFD 2/27/2018 and hereinafter referred to as “Grant”).

Pal in view of the Thomson article teaches the method of claim 12 , but does not expressly teach cleansing an area of contact with the user when the resistance is above the threshold and conducting a second impedance test to determine whether the resistance is below the threshold. However, Besio, in a related art: brain stimulation using impedance, teaches that impedance is tested or checked between the skin and the electrode and stimulation before beginning treatment as stimulation is effective when impedance is low and the stimulation signal is degraded when the impedance is too high (e.g., paragraph [0085] of Besio). In addition, Grant, in a related art: connection quality assessment for EEG electrodes, that the electrode-to-skin connection should be assessed often so that the medical professional may clean the skin and/or electrode in order to have a more ideal electrode connection (e.g., column 2, lines 6-16 of Grant). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits cleansing the electrode or area of contact with the user when the resistance is above a threshold and conducting a second impedance test to determine whether the resistance is below the threshold in view of the teachings of Besio and Grant. Consequently, one of ordinary skill in the art would have modified the method of Pal in view of the Thomson article to include cleansing the area of contact with the user when the resistance is above the threshold and conducting a second impedance test to determine whether the resistance is below the threshold as taught by  Besio and Grant to be routine maintenance for electrical stimulation systems to insure effective stimulation, and because the combination would have yielded predictable results.

Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 6,205,589 to Epps is directed to a meditation enhancing article that a meditator wears to conduct electromagnetic waves and other energy to the user’s brain to enhance the performance of virtually any mediation method (e.g., abstract and column 1, lines 5-8). 
	US Patent Application Publication No. 2009/0306741 to Hogle et al. is directed to systems and methods for altering the brain where electrical stimulation to the brain works through means similar to the benefits received through meditation or other forms of focus or stress relief (e.g., yoga) (e.g., paragraph [0174] of Grant).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792